Citation Nr: 1207299	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for spondylosis of L5-S1, right (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1970 to July 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that granted service connection for low back disability and assigned an initial 10 percent evaluation, effective March 13, 2000.

In February 2009 and in September 2010, the Board remanded the claims for additional development.  

The Board notes that the claim for a TDIU is part of the Veteran's pending claim for an initial higher rating for a low back disability and therefore, the Board has jurisdiction over both issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Since the March 13, 2000, considering the Veteran's pain and corresponding functional impairment, his low back disability has been productive of moderate limitation of motion of the lumbar spine; however, the preponderance of the evidence shows that his low back disability was not productive of severe limitation of motion of the lumbar spine and has not resulted in limitation of motion of the lumbar spine to 30 degrees of flexion.

2.  Since March 13, 2000, the Veteran's low back disability was not productive of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

3.  Since March 13, 2000, the Veteran's low back disability was manifested by no more than moderate intervertebral disc disease with recurring attacks.

4.  Since March 13, 2000, the Veteran does not have ankylosis of the lumbar spine.

5.  Since March 13, 2000, the Veteran's low back disability was not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.

8.  Since March 13, 2000, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

9.  Since March 13, 2000, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve.

10.  Service connection is in effect for a low back disability, rated 20 percent disabling, and for neurological impairment of the right and left lower extremities, each rated as 10 percent disabling, for a combined disability rating of 40 percent; the Veteran's disabilities do not meet the minimum percentage requirements for an award of a TDIU and the record shows that the Veteran is currently employed as a college baseball coach, and his service-connected low back disability is not shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Since March 13, 2000, the criteria for an 20 percent evaluation for low back disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2011).

2.  Effective September 23, 2002, the criteria for a separate 10 percent evaluation for right-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).

3.  Effective September 23, 2002, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).

4.  The criteria for entitlement to a TDIU have not been met.  §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veteran's low back claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, his TDIU claim, which is a part of the Veteran's low back disability claim (his only service-connected disability).  Further, the Board finds significant that statements made by the Veteran and his attorney indicate actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  In addition, neither he nor his attorney has suggested any notice deficiency, and if VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Board considers it significant that the subsequent statements made by the Veteran and his attorney suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examination with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Higher rating

In his statements and sworn testimony, the Veteran asserts entitlement to an initial evaluation in excess of 10 percent for his low back disability due to his pain and corresponding functional impairment.  He also reports having pain, numbness and tingling in his buttocks and lower extremities and contends that this impairment also supports entitlement to a higher disability rating for his low back condition.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of the Fenderson case is warranted.  In that case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected.  In the former case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the latter case, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, the VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

In addition, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Further, the provisions of 38 C.F.R. § 4.59 are applicable to any disability rated on the basis of limitation of motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  Therefore, the Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions. Bernard v. Brown, 4 Vet. App. 384 (1993). 

By rating action of September 2004, the RO granted service connection and assigned an initial 10 percent rating for a low back disability under Diagnostic Code (DC) 5242, effective March 13, 2000.  However, the RO noted that a 10 percent rating was assigned based on slight limitation of motion of the lumbar spine under rating criteria in effect prior to September 26, 2003.

Prior to September 26, 2003, limitation of motion for the lumbar spine was rated under Diagnostic Code 5292.  Under this diagnostic code, a 10 percent evaluation is warranted for slight impairment, a 20 percent evaluation for moderate impairment, and a 40 percent evaluation for severe impairment.  

Alternatively, the Veteran's low back disability could be rated under Diagnostic Code 5295 for lumbosacral strain (as in effect prior to September 26, 2003).  Under this diagnostic code, a 10 percent rating is assigned when there is characteristic pain on motion.  A 20 percent rating is warranted when there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  A maximum 40 percent rating is warranted when there is listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the foregoing with abnormal mobility on forced motion.  

Effective September 26, 2003, the criteria for rating musculoskeletal spine disabilities are set forth under the General Rating Formula for Diseases and Injuries of the Spine. That formula provides that a rating of 10 percent is awarded for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A rating of 20 percent is awarded for forward motion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is awarded for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A rating of 50 percent is awarded for unfavorable ankylosis of the entire thoracolumbar spine. A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine. These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

Under the former and revised criteria, the terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2011). 

The Board observes that the United States Court of Appeals for Veterans Claims (Court) noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

In addition, with respect to the Veteran's bilateral low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis, i.e., no more than 40 percent. In light of the foregoing, and especially given the frequency that the Veteran receives epidural injections to treat his right lower extremity pain, the Board finds that he warrants a 40 percent rating under Diagnostic Code 8520, but no more.

The Veteran testified at an October 2000 RO hearing and a May 2001 Board hearing.  During these proceedings, he complained of low back pain with radiating pain into his buttocks and both lower extremities, as well as tingling and numbness in his lower extremities.

An October 2000 letter from R. E. Robichaux, Jr., M.D., noting that the Veteran was examined and was found to have good flexibility and could bend down and almost touch his toes.  Extension of the spine was not painful.  His muscles were soft and supple with no trigger points of spasm.  Reflexes were normal and straight leg raising was negative.  X-rays demonstrated an L5-S1 spondylosis with no spondylolisthesis.  There was little if any degenerative change in the lumbar spine.  It appears that the Veteran did not have any serious degenerative disc disease or nerve root entrapment problems at that time.  

A July 2001 VA muscles examination report reflects that the Veteran complained of sciatic pain in his right lower extremity which radiated to his knee.  He complained of flare-ups twice a month and has a pain intensity of 6 out of 10, which last from three to seven days.  During flare-ups, he stated that he is limited in distance he can walk, he cannot bend, needs help dress and that at times, he is unable to work.  Upon physical examination the Veteran used a lumbar brace.  Left toe-in was noted with walking, gait was otherwise normal. Sensation was decreased on right lateral thigh.  Trunk mobility noted flexion to 90 degrees, extension to 15 degrees, left side bending to 20 degrees, right side bending to 12 degrees, right and left rotation to 15 degrees.  

An August 2001 VA neurological disorders examination report reflects that the Veteran complained of low back pain radiating into the right leg.  The Veteran stated that he used to get acute pain in the low back and severe spasm in the thigh and burning sensation in the anterior aspect of the thigh bilaterally, but more so on the right side.  There is no numbness or tingling except on the lateral aspect of the right thigh he has numbness.  Physical examination noted that the Veteran's spine examination showed limitation of flexion.  Straight leg raising was normal bilaterally.  He is able to walk on his toes and heels and is able to get up from a chair without any support.  Reflexes are symmetrical, but hypoactive.  No pathological reflexes were noted.  Sensory examination shows that he has decreased sensation in the lateral aspect over the right thigh in the distribution of L3 and L4 nerve roots.  The impression was spondylosis with possible L3-4 radiculopathy resulting mainly in sensory deficit.  

An August 2001 VA spine examination report reflects that the Veteran was employed as a supervisor, which was mainly a desk job.  He complained of occasional stiffness in his back with flare-ups twice a month.  He has not received any specific treatment.  Physical examination revealed that there was no limp by walking.  Toe and heel walking were performed without difficulties.  Range of motion of the lumbar spine was flexion to 70 degrees, extension to 30 degrees, and lateral bending to 25 degrees.  There was no evidence of neurologic deficits.  There was tenderness by palpation over the right part of the vertebral musculature.  X-rays of the lumbar spine revealed degenerative changes in the lower lumbar spine with spondylosis at L5, mainly on the right side.  

A January 2004 independent medical evaluation from P. A. Murati, M.D., who noted that the Veteran denied taking any medications other than occasional Ibuprofen for his low back pain.  The Veteran stated that it hurts to sit for long periods of time due to his low back pain and had significantly reduced his activities.  He currently worked as a baseball coach, but stated that his job does not require much activity.  Physical examination revealed that there were sensory deficits to the medial lower legs bilaterally.  He was tender to palpation along the right SI joint.  He also had a positive pelvic compression test on the right and increased left paraspinal muscle involvement of the lumbar spine.  His right hip is rotated forward and the left hip is hiked.  There was no erythema, ecchymosis or swelling noted and the skin was intact.  The diagnosis was low back pain with radicular signs and symptoms due to history of spondylosis/spondylolisthesis involving L5-S1 of the lumbar spine.  

A July 2004 VA spine examination report reflects that the Veteran worked as a baseball coach at a local college.  The Veteran described low back pain that was continuous and sharp, occurring once or twice a month and usually persisted for three days.  Occasionally he had some numbness to the right leg and weakness in the back.  He does not have bowel or bladder complaints or erectile dysfunction.  He walked one mile every day.  Flare-ups do not affect his occupation as a coach, does not affect his recreational or driving activities and he has not lost any time from work.  Physical examination revealed that inspection of the spine, limbs, posture, gait, position of the head, and curvature of the spine were normal.  Lumbar forward flexion was 90 degrees, extension backwards 25 degrees, lateral flexion 25 degrees right and left, and rotation is 25 degrees right and left.  The spine was not painful on range of motion.  The Veteran is not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There is no objective evidence of painful motion, no spasm and no weakness.  The Veteran did complain of low back spine tenderness.   There are no posture abnormalities, no fixed deformities, no ankylosis of the spine, and no abnormality of the musculature of the back.  Neurological examination included sensory examination which was normal.  There was no atrophy of the arms or legs.  The Veteran did not have any signs or symptoms of intravertebral disc syndrome.  He has not lost any time from work because of his back pain.  X-rays revealed narrowed disc space of the lumbar spine with L5 transitional vertebral body.  

An August 2004 VA spine medical opinion reflects that the VA examiner reviewed the claims file.  He noted that the Veteran symptoms are low back pain radiating down both legs, aggravated by exercise and that his symptoms are usually relieved with mild analgesics and rest.  Prior physical examinations revealed that the Veteran had right-sided tenderness L5-S1 to palpation and percussion; otherwise the physical examination was negative.  

A May 2006 VA spine examination report reflects that the Veteran was employed as a baseball coach for a local college.  He described low back pain with radiation and some numbness down the lateral portion of the right leg to the knee on an intermittent basis, approximately twice a month.  The Veteran did not have any weakness, bladder or bowel complaints, or erectile dysfunction.  He was a baseball coach and so he is on frequent trips and so when he is riding for a longtime, more than an hour, it makes his back hurt worse.  It does not affect his recreational activities.  Physical examination including an inspection of the spine, limbs, posture, and gait, position of the head and curvature of the spine was normal.  Range of motion forward flexion was 85 degrees, extension backwards was 25 degrees, lateral flexion was 22 degrees right and left, and rotation was 25 degrees right and left. The lumbar spine was not painful on range of motion.  He was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  No muscle spasm, guarding, or localized tenderness.  No postural abnormalities, no fixed deformities, no ankylosis of the spine.  

Neurological examination reflects that the Veteran reported decreased 10 g monofilament sensation to the lateral portion of the right leg.  Motor examination revealed no atrophy of the legs.  He has good strength in the upper and lower extremities.  Reflexes were 2+ and equal bilaterally.  The Veteran could walk on his heels and toes without difficulty.  The Veteran has not had an episode of intervertebral disc syndrome in the past 12 months requiring bed rest or treatment by a physician. The diagnosis was spondylosis of the lumbar spine.  

A May 2006 VA peripheral nerves examination report reflects that the Veteran complained of a history of some numbness to the lateral portion of his right thigh.  When he has low back pain he noticed a decreased in sensation the lateral portion of the right leg.  The examiner noted that the specific nerves involved are the sciatic nerve of the right leg.  Physical examination revealed a slight decrease in sensation with 10 g monofilament to the lateral portion of the right leg to the knee.  Reflexes were 2+ and equal bilaterally.  He had no muscle wasting or atrophy of the legs.  He has a good extension and flexion of the lower extremities.  He did not have any weakness of the lower extremities.  The joints are not affected.  X-rays and CTs were taken.  The diagnosis was spondylosis of the lumbar spine with nerve root irritation at the lumbar spine causing transient numbness to the lateral right thigh.  

In an October 2006 statement of the case, the RO noted that the Veteran's low back disability includes a diagnosis of radiculopathy to the right thigh and that evidence shows there is some sensory deficits to the sciatic nerve.  However, the evidence did not show that a separate compensable rating was warranted for the radiculopathy.  

A July 2009 VA peripheral nerves examination report reflects that the Veteran was employed as a baseball coach.  The Veteran complained of occasionally having some numbness to the right leg with chronic low back pain.  Physical examination revealed a slight decrease in sensation along the lateral portion of the right leg down to the right foot.  He does not have any atrophy of the arms and the leg.  He has good strength with dorsiflexion and plantar flexion of the feet.  He can walk on his heels and toes without difficulty.  The joints are not affected.   The diagnosis was negative examination for sciatica and spondylosis of the lumbar spine.  

A July 2009 VA spine examination reflects that the Veteran complained of chronic low back pain with some pain radiating down the posterior thigh.  He does not have flare-ups.  Functional assessment noted that the Veteran's low back disability affects him with standing or sitting for a prolonged period of time.  Physical examination revealed a normal inspection of the spine, limbs, posture, gait, position, head and curvature of the spine.  Lumbar forward flexion was 0 to 85 degrees.  Extension was 0 to 25 degrees.  Lateral flexion was 0 to 25 degree on the right and the left.  Rotation was 0 to 25 degrees, right and left.  The lumbar spine was not painful on range of motion.  The Veteran was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive movement.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  No postural abnormalities, no fixed deformities, and musculature of the back were normal.  Neurological examination revealed subjective sensation of decreased sensation to the right lateral thigh.  There was no atrophy and the Veteran had good strength of 5/5.  Reflexes were 2+ and equal bilaterally.  The Veteran has not had an episode of intervertebral disk syndrome in the past 12 months requiring bed rest or treatment by a physician.  He is able to perform three ranges of motion without difficulty.  The examiner opined that there is no additional functional impairment on the basis of fatigue, incoordination, pain or weakness.  The examiner stated he would need to resort to speculation in order to describe additional range of motion loss during a flare up or after repeated use.  It was noted that an MRI was ordered.  EMG and nerve conduction studies were ordered, but the Veteran failed to report.  The diagnosis was spondylosis of the lumbar spine without radiculopathy.  

A March 2010 VA peripheral nerves and spine examination report reflects that the Veteran described stiffness of the lumbar spine region, spasms, and weakness.  He also complained of numbness and paresthesia to the bilateral lower extremities, worse on the right.  He denied foot drop, reported having bladder complaints, but denied any complaints of fecal incontinence.  He wore a back brace while working as a baseball coach.  He can walk for unlimited distance; however, it causes him pain.  The Veteran stated that his work is not affected by his lumbar spine condition because he does more instructing and he can sit and stand as he chooses.  Activities of daily living are difficult due to the pain in the precipitation of a flare-up due to bending.  Flare-ups also include weakness and fatigue, but do not include functional loss.  The Veteran stated that this radiculopathy affects his usual occupation when he has to perform job-related travel.  Specific nerves involved are the sciatic nerves, sural nerves, and peroneal nerves of the bilateral lower extremities.

Physical examination revealed that the Veteran has an erect upright gait with no ankylosis of the lumbar spine or bilateral lower extremities.  There was objective evidence of tenderness with palpation of the thoracolumbar spine and guarding.  There are no fixed deformities, no muscle atrophy, no muscle wasting, and no palpable spasms of the thoracolumbar spine or the bilateral lower extremities.  Motor strength is 5/5.  No associated neurological deformities noted, objectively, with the service-connected back disorder other than decreased sensation of pinpoint to the right lower extremity and decreased sensation of vibration to the right lower extremity with the use of a monofilament 5.07 fibrin tuning fork.  There are no signs of intervertebral disc syndrome present during the examination.  Therefore, the Veteran's current neurological symptomatology equates to mild with incomplete paralysis of the sciatic nerve.  The Veteran was able to toe-heel, tandem walk and provide a squat with objective signs of tenderness, in the form of facial grimacing.  Peripheral pulses were 2+ bilaterally.  Rectal examination was deferred per the Veteran with no complaints of bowel incontinence. 

Forward flexion of the thoracolumbar spine was 0 to 70 degrees with no loss of motion after three repetitions, pain was exhibited at 70 degrees.  Extension was 0 to 30 degrees with a 20 degree loss of motion after 3 repetitions, pain was exhibited at 30 degrees.  Left lateral flexion was 0 to 20 degrees with a 10 degree loss of motion after three repetitions, pain was exhibited by facial grimacing at 20 degrees.  Right lateral flexion was 0 to 15 degrees without loss of motion after three repetitions, pain was exhibited at 15 degrees.  Left lateral rotation was 0 to 20 degrees with a 10 degree loss of motion after three repetitions, pain was exhibited by facial grimacing at 20 degrees.   Right lateral rotation was 0 to 20 degrees without loss of motion, pain was exhibited by facial grimacing at 20 degrees.  The Veteran was often noted to massage his lower back during the examination.  He was additionally limited by pain, first; weakness, second; fatigability, third; lack of endurance, fourth; but not by incoordination after three sets of active range of motion of the thoracolumbar spine.  An x-ray of the thoracic spine revealed minor marginal hypertrophic spurring, otherwise unremarkable examination.  An X-ray of the lumbar spine revealed spondylosis has advanced since previous examination.

An April 2010 VA neurology consultation reflects that the Veteran complained of chronic low back pain and intermittent tingling sensation of his right leg.  No muscle weakness or sensation impairment.  DTR's were 2+ symmetrical.  He was continent in bowel and bladder.  Nerve conduction studies and electromyogram studies were performed.  The impression was that there was no electrophysiological evidence of active lumbar radiculopathy at the present time.  

The final diagnosis provided after above neurology consultation was lumbar spondylosis with subluxation of L3 to L2 and currently without active radiculopathy.   The March 2010 VA examiner stated that the Veteran's was not experiencing a flare-up during the examination, therefore, it will be a speculation to list whether the Veteran was limited with range of motion during a flare-up.  He noted that the Veteran stated he still works although he has flare-ups and "just deals with the pain and endures the pain" because he "has gotten used to it over time."  

A January 2011 VA spine examination report reflects the Veteran was currently not under medical care for his low back disability.  He had occasional radiation of pain into the right leg, approximately two to three times per month, lasting one to two days.  The Veteran denied having been placed on restricted work protocol by a health care provider or by his current employer.  He reported having flare-ups of his lumbar spondylosis of moderate severity every two to three weeks, lasting one to two days.  He has no urinary incontinence, fecal incontinence or erectile dysfunction.  He has numbness and leg or foot weakness as well as decreased motion, stiffness, spasms, and spine pain across the low back at the L5 area.  There were no incapacitating episodes of spine disease.   

Physical examination of the spine revealed a normal inspection and no abnormal spinal curvatures.  There was no objective thoracolumbar sacrospinalis spasms, atrophy, guarding, pain with motion, or weakness.  There was tenderness.  Muscle spasm, localized tenderness or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Reflex examination revealed 2+ bilaterally.  Sensory examination was normal, both upper and lower bilaterally.  Motor examination revealed 5/5, muscle tone was normal, and there was no muscle atrophy.  Range of motion was normal.  No other significant findings were found.  Thoraco-lumbar spine range of motion, active motion, noted flexion 0 to 85 degrees, extension 0 to 25 degrees, left lateral flexion 0 to 25 degrees, left lateral rotation 0 to 30 degrees, right lateral flexion 0 to 35 degrees, and right lateral rotation 0 to 30 degrees.  There was no objective evidence of pain on active range of motion.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

The Veteran was currently employed as a college baseball coach and that he had lost no time from work during the past twelve month period.  The diagnosis was lumbar degenerative spondylosis with disc space narrowing and disc disease without current electrodiagnostic evidence of radiculopathy.  There are no effects on usual occupation or on usual daily activities.  The VA examiner opined that the Veteran's service-connected low back disability does not render him from being gainfully employed for heavy duty occupations, for light duty occupations or desk job occupations.  He can work in all of these occupations based on the fact that the Veteran has normal range of motion of the thoracolumbar spine on examination without complaint, he has an essentially normal neurological examination, he is not under current medical care for the condition, he has not been issued a medical statement by his attending healthcare provider that he cannot work, he currently works full-time without work restriction, and he has no evidence of radiculopathy by electrodiagnostic study.  

In a September 2011 letter, the Veteran stated that after reviewing similar cases of spondylosis from VA files on the Internet, he discovered that cervical disc and joint problems are associated with degenerative disc disease.  He stated that he has been diagnosed with both conditions. 

Based on the ranges of motion of the low back recorded above, the Board finds that the Veteran's low back disability warrants a 20 percent rating under former Diagnostic Code 5292.  In reaching this determination, the Board is resolving reasonable doubt in favor of the Veteran and taking into account his competent and credible reports of limitation of motion due to pain and its corresponding functional impairment, especially during flare-ups.  See Mitchell; Cullen; DeLuca.  The Board alternatively finds that his intervertebral disc disease warrants no more than a 20 percent rating under former Diagnostic Code 5293 for no more than moderate intervertebral disc disease with recurring attacks; again, this takes into account the Veteran's competent and credible reports of limitation of motion due to pain and its corresponding functional impairment, especially during flare-ups.  See Mitchell; Cullen; DeLuca.  Finally, the preponderance of the evidence shows that his low back disability was not productive of listing of the whole spine, a positive Goldthwaite's sign, marked limitation of flexion in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or abnormal or forced motion or ankylosis.  Finally, the evidence does not show, and in fact, the Veteran does not contend, that his low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician.  Under these circumstances, the Board finds that the record presents no basis for assignment of an initial higher rating than 20 percent for the Veteran's service-connected low back disability under any of the former or revised applicable rating criteria. 

In addition, given the lay and medical evidence consistently showing that the veteran's intervertebral disc disease is productive of bilateral lower extremity sciatic radiculopathy, the Board concludes that the evidence supports the Veteran's entitlement to a separate 10 percent evaluations, and no more, under Diagnostic Code 8520, for disability comparable to mild incomplete paralysis of the sciatic nerve of his right and left lower extremities.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected low back disability is productive of pain and functional impairment, as well as slight neurological impairment affecting his lower extremities, manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, the 20 percent, 10 percent and 10 percent ratings represent that maximum disability ratings warranted at any point during the appeal.  As such, staged rating is not warranted.  Fenderson. 

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

The Veteran reports that he is unable to maintain substantially gainful employment due to his service-connected low back disability.  Service connection is currently in effect for a low back disability, evaluated as 20 percent disabling, and for neurological impairment of his right and left lower extremities, each rated as 10 percent disabling, resulting in a combined 40 percent disability evaluation.  Thus, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (per 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case. 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the preponderance of the evidence is against a finding that the Veteran is unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities.  The January 2011 VA examiner noted that the Veteran was currently employed as a college baseball coach and that he had lost no time from work during the past twelve month period.  There were no effects on usual occupation or on usual daily activities.  The examiner opined that the Veteran's service-connected low back disability does not render him from being gainfully employed for heavy duty occupations, for light duty occupations or desk job occupations.  He can work in all of these occupations given his range of motion findings, was not under current medical care for the condition, has not been issued a medical statement by his attending healthcare provider that he cannot work and is currently works full-time without work restriction.  Although the Board has considered the Veteran's assertions in this appeal, there is no medical evidence indicating that his service-connected disabilities renders him unable to obtain or retain substantially gainful employment; therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, on an extra-schedular basis, are not met. 


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective March 13, 2000, a 20 percent rating for low back disability is granted.

Subject to the law and regulations governing payment of monetary benefits, effective September 23, 2002, a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the right lower extremity, is granted.

Subject to the law and regulations governing payment of monetary benefits, from September 23, 2002 a separate 10 percent rating for mild incomplete paralysis of the sciatic nerve of the left lower extremity, is granted.

Entitlement to a TDIU is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


